DETAILED ACTION
1.	Applicant's amendments and remarks submitted on December 2, 2020 have been entered. Claims 1-20 are still pending on this application, with claims 10-13 being rejected, claim 14 being objected to, and claims 1-9 and 15-20 being allowed. No new rejections are set forth herein; accordingly, this action is made final. 

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
3.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2014/0079245 A1 to Maruko in view of US Patent Pub No 2015/0063590 A1 to Katagiri.
As to claim 10, Maruko discloses a method for attenuating wind noise, comprising: generating a first electrical signal; generating a second electrical signal (see figure 1; pg. 2, ¶ 0031 - ¶ 0032); detecting wind noise in at least one of the first and second electrical signals (see figure 5; pg. 3, ¶ 0051 - ¶ 0052; pg. 5, ¶ 0074); selectively filtering the first and second electrical signals according to the detected wind noise, comprising: applying a first cutoff frequency to the first electrical signal; and applying a second cutoff frequency to the second electrical signal (see figures 4-5 and 8; pg. 3, ¶ 0052; pg. 4, ¶ 0072).
Maruko discloses further processing of the filtered signals (see pg. 1, ¶ 0015), but does not disclose processing the filtered first and second signals using a subtraction-type beamforming function to generate a processed signal. However the use of a subtraction-type beamforming function in an audio processing system is known in the art, as taught by Katagiri, which Katagiri pg. 1, ¶ 0003). 

4.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Maruko in view of Katagiri and further in view of US Patent Pub No 2013/0243214 A1 to Penketh et al. (“Penketh”).
As to claim 11, Maruko in view of Katagiri discloses the method according to claim 10.
Maruko in view of Katagiri further discloses using the microphone signals to determine an amplitude component to determine the presence of wind (Maruko pg. 2, ¶ 0039; pg. 3, ¶ 0042), but does not expressly disclose wherein detecting wind noise comprises computing a cross-correlation value using the first and second electrical signals. 
Penketh discloses a noise cancellation system including wind detection and selectable cut-off frequencies based on wind (see Abstract), and further discloses wherein the wind detection block determines wind amplitude by determining the correlation between two microphone signals via a cross-correlation function (see pg. 3, ¶ 0053, ¶ 0057 - ¶ 0060).
Maruko in view of Katagiri and Penketh are analogous art because they are drawn to wind noise reduction methods and systems.
Penketh in the method as taught by Maruko in view of Katagiri. The motivation would have been to determine wind noise presence on a sample basis based on the non-stationary property of the wind noise, and determine a value for the wind level based on the cross-correlation (Penketh pg. 3, ¶ 0051, ¶ 0056, ¶ 0060).
As to claim 12, Maruko in view of Katagiri and Penketh further discloses further comprising measuring: a first power of the first electrical signal; and a second power of the second electrical signal (Penketh pg. 3, ¶ 0062; pg. 6, claim 11). 
As to claim 13, Maruko in view of Katagiri and Penketh further discloses wherein selectively filtering the first and second electrical signals comprises: applying the first cutoff frequency to the first electrical signal according to the first power; applying the second cutoff frequency to the second electrical signal according to the second power (Maruko pg. 5, ¶ 0074; Penketh Abstract; pg. 3, ¶ 0062; pg. 6, claim 11). 

Allowable Subject Matter
5.	Claims 1-9 and 15-20 are allowed.
6.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
7.	Applicant's arguments filed December 2, 2020 have been fully considered but they are not persuasive. 
Regarding claim 10, applicant argues “the Maruko reference does not teach, suggest, or even contemplate a system that provides directional signal processing of any kind,” and the “Katagiri reference is directed solely towards detecting a target sound source, such as a voice, and determining the directionality of the target sound,” and therefore “there is no logical link” between the references. Applicant further argues that “the office action provides no objective reason to modify the teachings of the Maruko reference to arrive at the claimed invention and directly relies on the applicant's specification to fill in the gaps,” and that “any argument to modify the Maruko reference with the Katagiri reference in the manner suggested by the office action is invalid because there is notPage 5 of 6 even a hint that the Maruko reference is related to or contemplates directional sound processing and there is not a hint that the Katagiri reference is related to or contemplates removing wind noise.” 
First, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In addition, it is noted that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, as cited in Katagiri, the use of beamformers, either as addition-type of subtraction-type, is a well-known technique in the art for processing two or more microphone signals (see pg. 1, ¶ 0003 - ¶ 0007). As noted by applicant, Maruko teaches the reduction of wind noise of the input signals via a wind noise reduction circuit, and further teaches additional processing of the filtered, or wind noise reduced, signals via a digital signal processing unit that performs predetermined digital signal processing to generate processed audio signals (see pg. 1, ¶ 0015). Maruko teaches the wind noise detection circuit for use in a variety of electronic devices that make use of microphones (see pg. 4, ¶ 0069), but as it focuses on the wind reducing aspect, it does not teach additional processing that can be applied to the signals after they have been filtered. Katagiri is therefore relied upon as an example of digital audio signal processing in audio signal processing systems. Specifically, Katagiri discloses a sound pickup system with multiple microphones for audio input, and further teaches beamforming as a known technique to form directionality, either as an addition or subtraction type, to detect sounds in particular directions (see pg. 1, ¶ 0003 - ¶ 0007). The picking up of sounds in a particular direction can be useful in sound pickup devices, in order to pick up sounds from a particular sound source in an environment where a plurality of sounds sources are present (Katagiri pg. 1, ¶ 0002). Examiner maintains that incorporating a beamformer function as a type of audio processing in a device as taught by Maruko is considered an obvious choice before the effective filing date of the claimed invention, depending on the type of the device being used and the environment it is used in, and Katagiri pg. 1, ¶ 0003).  

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652